Citation Nr: 1028616	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for neck disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to May 2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In February 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that proceeding is of record.

The issue of entitlement to service connection for 
bilateral foot disability was  raised by the Veteran at 
the February 2010 hearing.  The record before the Board 
does not show that the originating agency has addressed 
this claim.  Therefore, it is referred to the originating 
agency for appropriate action.


REMAND

In March 2010 the Veteran submitted additional VA treatment 
records in support of his appeal.  In the Veteran's letter which 
accompanied the new evidence, there is no indication that the 
Veteran desires to waive initial RO consideration of the 
additional evidence.  Moreover, at the February 2010 hearing, the 
Veteran indicated that he wanted the additional evidence he was 
going to submit to be considered by the RO.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

The RO or the AMC should readjudicate the 
issues on appeal in light of the evidence 
received since its most recent adjudication 
of the claims.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



